PER CURIAM.
Upon review of the record on appeal and after consideration of the briefs and oral argument of counsel for the respective parties, we determine that there is substantial competent evidence to support the jury’s verdict in favor of the appellants. The trial court was in error in setting aside the jury verdict and entering a judgment for the appellees pursuant to Rule 1.480 Fla. RCP (1971), 30 F.S.A. Therefore, the judgment appealed is reversed and the cause remanded with directions to reinstate the jury verdict and enter final judgment in accordance with the jury verdict in favor of the appellants and against the appellees.
Reversed and remanded, with directions.
CROSS and DOWNEY, JJ., and SCHWARTZ, ALAN R., Associate Judge, concur.